Citation Nr: 0806055	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-21 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Additionally, the Board observes that, in his original claim 
and substantive appeal, the veteran argued that his hearing 
loss is a result of his August 1979 surgery for left cervical 
lymph node hyperplasia, performed at a VA medical facility.  
Such argument does not support service connection, but rather 
constitutes a distinct claim requiring adjudication under the 
provisions of 38 U.S.C.A. § 1151.  Accordingly, the veteran's 
claim for hearing loss under 38 U.S.C.A. § 1151 is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current hearing loss is a 
result of noise exposure in service from gun and cannon fire 
while serving as a cannoneer during the Korean War.  
Therefore, he claims that service connection is warranted for 
his hearing loss.
The Board determines that a remand is necessary for further 
development of the record.

Specifically, the veteran has indicated that he received 
treatment for his hearing loss at the VA medical facility in 
Phoenix from 1986 to 1998 and at the VA medical facility in 
Iron Mountain from 1998 to the present.  The Board observes 
that treatment records from the Phoenix facility dated from 
January 1984 to June 1995 are in the claims file.  However, 
these records are not relevant to hearing loss.  Further, the 
only VA treatment record dated after 1998 is a December 2003 
treatment record from the Sault Ste. Marie facility.  No 
records from the Iron Mountain facility, except the May 2005 
VA examination report, are contained in the file. 

When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Hence, a remand is required to allow VA to 
fulfill its duty to assist by obtaining outstanding, relevant 
VA treatment records. 

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for tinnitus.  The 
RO denied the veteran's claim in a July 2005 rating decision.  
Later that same month, the veteran filed a statement, along 
with a medical opinion letter, which the Board finds to be a 
notice of disagreement with the RO's decision on his 
tinnitus.  Consequently, the Board must remand this issue for 
the RO to issue a statement of the case (SOC) and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should request treatment records 
relevant to hearing loss from the VA 
medical facility in Phoenix for the years 
1984 to 1998 and from the VA medical 
facility in Iron Mountain for 1998 to the 
present.  All responses to requests for 
these records, positive or negative, 
should be associated with the claims file.

2.  The RO must provide the veteran and 
his representative with a statement of the 
case addressing the issue of entitlement 
service connection for tinnitus.  The 
veteran must be advised of the necessity 
of filing a timely substantive appeal if 
he wants the Board to consider the issue.

3. After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
November 2005 supplemental statement of 
the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

